In this proceeding to validate petitions designating John F. Haggerty, one of the petitioners herein, as a candidate for the Conservative party’s nomination for the public office of Representative in Congress from the Ninth Congressional District of New York in the Primary Election to be held on June 18, 1968, petitioners appeal from a judgment of the Supreme Court, Queens County, dated June 6, 1968, which denied the application, declared the petitions invalid, and enjoined the respondent Board of Elections from printing said designee’s name on the Conservative party line on the ballots to be used in said election. Judgment affirmed, without costs. No opinion. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.